DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.

Response to Amendment
Amendments submitted on 01/20/2022 have been considered and entered.  Claims 2 and 3 have been amended and claim 1 has been canceled.  Therefore, claims 2-8 are now pending in the present application.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 2 and 3, the closest prior art of Tanaka et al. discloses all of the limitations as claimed including a brake control device including a deceleration estimating unit (34), a bank angle estimating unit (42), and a slip preventing unit (38, 56) to control a brake of the vehicle to limit the slip to a predetermined range, wherein, a map in which the bank angle and a threshold of the deceleration are related to each other for each speed of the wheel (note the controlling of the brake system to apply braking force to at least one of the front and rear wheels while maintaining the target slippage ratio based on the predetermined relationships 
Prior art fails to disclose or suggest these limitations recited in independent claims 2 and 3.  Therefore, independent claims 2 and 3 are allowable.  Claims 4-8 depend directly or indirectly on claim 2 and are therefore also allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MAHBUBUR RASHID/            Examiner, Art Unit 3657                                                                                                                                                                                            

/Robert A. Siconolfi/            Supervisory Patent Examiner, Art Unit 3657